Exhibit No. 10.1

BEST BUY CO., INC.

1994

FULL-TIME EMPLOYEE NON-QUALIFIED

STOCK OPTION PLAN

1999 AMENDMENT AND RESTATEMENT

A.            PURPOSE.

The purpose of this Full-Time Employee Non-Qualified Stock Option Plan (“Plan”)
is to further the growth and general prosperity of Best Buy Co., Inc. (the
“Company”), and its directly and indirectly wholly-owned subsidiaries
(collectively, the “Companies”) by enabling full-time employees of the Companies
to acquire shares of the common stock of the Company under the terms and
conditions and in the manner contemplated by this Plan, thereby increasing their
personal interest in the success of the Companies and enabling the Companies to
obtain and retain the services of such employees. Options granted under the Plan
are intended to be options which do not meet the requirements of Section 422A of
the Internal Revenue Code of 1986, as amended.

B.            ADMINISTRATION.

This Plan shall be administered by the Compensation and Human Resources
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”).
Options may not be granted to any person while serving on the Committee unless
approved by a majority of the disinterested members of the Board. Subject to
such orders and resolutions not inconsistent with the provisions of this Plan as
may from time to time be issued or adopted by the Board, the Committee shall
have full power and authority to interpret the Plan and, to the extent
contemplated herein, shall exercise the discretion granted to it regarding
participation in the Plan and the number of shares to be optioned and sold to
each participant.

All decisions, determinations and selections made by the Committee pursuant to
the provisions of the Plan and applicable orders and resolutions of the Board
shall be final. Each option granted shall be evidenced by a written agreement
containing such terms and conditions as may be approved by the Committee and
which shall not be inconsistent with the Plan and the orders and resolutions of
the Board with respect thereto.

C.            ELIGIBILITY AND PARTICIPATION.

Options may be granted under the Plan to any full-time employee of the Companies
who is not an officer of the Companies. The Committee shall grant to such
participants options to purchase shares in such amounts as the Committee shall
from time to time determine.

1


--------------------------------------------------------------------------------


D.            SHARES SUBJECT TO THE PLAN.

Subject to adjustment as provided in Section E. herein, an aggregate of
6,000,000 shares of $0.10 par value common stock of the Company shall be subject
to this Plan from authorized but unissued shares of the Company. Such number and
kind of shares shall be appropriately adjusted in the event of any one or more
stock splits, reverse stock splits or stock dividends hereafter paid or declared
with respect to such stock. If, prior to the termination of the Plan, shares
issued pursuant hereto shall have been repurchased by the Company pursuant to
this Plan, such repurchased shares shall again become available for issuance
under the Plan.

Any shares which, after the effective date of this Plan, shall become subject to
valid outstanding options under this Plan may, to the extent of the release of
any such shares from option by termination or expiration of option(s) without
valid exercise, be made the subject of additional options under this Plan.

E.             ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

In the event of a merger, consolidation, reorganization, stock dividend, stock
split, or other change in corporate structure or capitalization affecting the
common stock of the Company, an appropriate adjustment may be made in the number
and kind of shares subject to and the exercise prices of options granted under
the Plan as determined by the Committee.

F.             TERMS AND CONDITIONS OF OPTIONS.

The Committee shall have the power, subject to the limitations contained in this
Plan, to prescribe any terms and conditions in respect of the granting or
exercise of any option under this Plan and, in particular, shall prescribe the
following terms and conditions:

(1) Each option shall state the number of shares to which it pertains.

(2) The price at which shares shall be sold to participants hereunder (the
“Exercise Price”) shall be the Fair Market Value of the Company’s common stock
on the date of grant. Payment of the Exercise Price shall be made at the time
the shares are sold hereunder by check payable to the Company, or by surrender
of outstanding shares of common stock of the Company which have a Fair Market
Value on the date of surrender equal to the Exercise Price of the shares as to
which the option is being exercised, or by a combination thereof.

(3) The vested portion of an option shall be exercisable in whole or in part
with respect to the shares included therein until the

2


--------------------------------------------------------------------------------


earlier of (a) the close of business on the tenth day prior to the proposed
effective date of (i) any merger or consolidation of the Company with any other
corporation or entity as a result of which the holders of the common stock of
the Company will own less than a majority voting control of the surviving
corporation; (ii) any sale of substantially all of the assets of the Companies
or (iii) any sale of common stock of the Company to a person not a shareholder
on the date of issuance of the option who thereby acquires majority voting
control of the Company, subject to any such transaction actually being
consummated, or (b) the close of business on the date ten (10) years after the
date the option was granted. The Company shall give written notice to the
optionee not less than 30 days prior to the proposed effective date of any of
the transactions described in (a) above.

(4) Except in the event of disability, death or normal retirement, an option
shall be exercisable with respect to the shares included therein not earlier
than the date one (1) year following the date of grant of the option, nor later
than the date ten (10) years following the date of grant of the option;
provided, however, that during the first year that the option may be exercised,
the optionee may exercise such optionee’s right only to the extent of fifty
percent (50%) of the shares subject to such option; and provided further,
however, that in the event of a change in status of an employee from full-time
or part-time to occasional/seasonal, such employee shall continue to have the
right to exercise an option following such change in status but only to the
extent of the shares available for acquisition on the date of such change in
status (the “Change in Status Date”).

(5) Except in the event of disability, death or normal retirement, an option may
be exercised only by the optionee while such optionee is, and has continually
been, since the date of the grant of the option, an employee of any of the
Companies; provided, however, that a former employee shall continue to have the
right to exercise an option for a period of thirty (30) days following such
termination to the extent of the shares available for acquisition on the date of
such former employee’s termination but in no event later than the date ten (10)
years after the date of grant of such option. If the continuous employment of an
optionee terminates by reason of disability, death or normal retirement, an
option granted hereunder held by the disabled, deceased or retired employee may
be exercised to the extent of all shares subject to the option (or, with respect
to a disabled, deceased or retired occasional/seasonal employee, to the extent
of the shares available for acquisition on the Change in Status Date) within one
(1) year following the date of disability or death or five (5) years following
the date of normal retirement, but in no event later than ten

3


--------------------------------------------------------------------------------


(10) years after the date of grant of such option, by the disabled or retired
employee or the person or persons to whom the participant’s rights under such
option shall have passed by will or by the applicable laws of descent and
distribution. For purposes of this Plan only, (a) an employee shall be deemed
“disabled” if the employee is unable to perform his or her usual duties for the
Companies as a result of physical or mental disability, and such inability to
perform continues or is expected to continue for at least twelve (12)
consecutive months, and (b) “normal retirement” shall mean retirement on or
after age 60 so long as the employee has served the Companies continuously for
at least the three (3) years immediately preceding retirement. Notwithstanding
the foregoing, the changes made in Sections F(4) and (5) pursuant to the
amendments hereto adopted on April 24, 1998 (relating to the vesting of options
in the event of normal retirement), shall be effective only for options granted
hereunder on and after April 24, 1998.

(6) An option shall be exercised when notice of such exercise, either in writing
or orally, has been given to the Company at its principal business office or to
its designated agent by the person entitled to exercise the option and full
payment for the shares with respect to which the option is exercised has been
received by the Company. Until the stock certificates are issued, no right to
vote or receive dividends or any other rights as a shareholder shall exist with
respect to optioned shares, notwithstanding the exercise of the option.

(7) Each optionee shall be obligated to maintain the confidentiality of all of
the confidential and proprietary information of the Companies and, in the event
of a breach by the optionee of such obligation, all of the optionee’s options
granted pursuant to the Plan and all rights thereunder shall immediately
terminate including, notwithstanding the up to thirty (30) day grace period
provided in Section F(5), in the event of termination of the optionee’s
employment. To evidence the foregoing, each optionee shall sign and deliver to
the Company prior to exercising such options an agreement documenting the
optionee’s understanding of and agreement to the confidentiality restrictions
imposed hereby. Notwithstanding the foregoing, this Section F(7), adopted as of
April 16, 1999, shall be effective only for options granted hereunder on and
after April 16, 1999.

G.            OPTIONS NOT TRANSFERRABLE.

Options under the Plan may not be sold, pledged, assigned or transferred in any
manner, whether by operation of law or otherwise except by will or the laws of
descent, and may be exercised during the lifetime of an optionee only by such
optionee.

4


--------------------------------------------------------------------------------


H.            AMENDMENT OR TERMINATION OF THE PLAN.

The Board may amend this Plan from time to time as it may deem advisable and may
at any time terminate the Plan, provided that any such termination of the Plan
shall not adversely affect options already granted and such options shall remain
in full force and effect as if the Plan had not been terminated.

I.              AGREEMENT AND REPRESENTATIONS OF OPTIONEES.

As a condition precedent to the exercise of any option or portion thereof, the
Company may require the person exercising such option to represent and warrant
at the time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
under the Securities Act of 1933 or any other applicable law, regulation or rule
of any governmental agency.

In the event legal counsel to the Company renders an opinion to the Company that
shares for options exercised pursuant to this Plan cannot be issued to the
optionee because such action would violate any applicable federal or state
securities laws, then in that event the optionee agrees that the Company shall
not be required to issue said shares to the optionee and shall have no liability
to the optionee other than the return to optionee of amounts tendered to the
Company upon exercise of the option.

J.             EFFECTIVE DATE AND TERMINATION OF THE PLAN.

The Plan is effective as of April 4, 1994. The Plan shall terminate on the
earliest of:

(1) The date when all the shares available under the Plan shall have been
acquired through the exercise of options granted under the Plan; or

(2) Ten (10) years after the date of approval of the Plan by the Shareholders of
the Company; or

(3) Such other earlier date as the Board may determine.

K.            WITHHOLDING TAXES.

The Companies shall have the right to take any action that may be necessary in
the opinion of the Companies to satisfy all obligations for the payment of any
federal, state or local taxes of any kind, including FICA taxes, required by law
to be withheld with respect to the exercise of an option granted hereunder. If
stock is withheld or surrendered to satisfy tax withholding, such stock shall be
the Fair Market Value of the Company’s common stock on the date of exercise.

5


--------------------------------------------------------------------------------


L.             FAIR MARKET VALUE.

“Fair Market Value” shall mean the last reported sale price of the Company’s
common stock on the date of grant, as quoted on by the New York Stock Exchange.
If the Company’s common stock ceases to be listed for trading on the New York
Stock Exchange, “Fair Market Value” shall mean the value determined in good
faith by the Board.

M.           COMPLIANCE WITH RULE 16b-3 AND SECTION 162(m).

With respect to employees subject to Section 16 of the Securities Exchange Act
of 1934, as amended, or Section 162(m) of the Code, transactions under the Plan
are intended to comply with all applicable conditions of such Rule 16b-3 and
avoid loss of the deduction referred to in paragraph (1) of such Section 162(m).
Anything in the Plan to the contrary notwithstanding, to the extent any
provision of the Plan or action by the Committee fails to so comply or avoid the
loss of such deduction, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

N.            FORM OF OPTION.

Options shall be issued in substantially the form as the Committee or the Board
may approve.

6


--------------------------------------------------------------------------------